Citation Nr: 1603822	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 50 percent for chronic dysthymic disorder.  

2.  Entitlement to an increased initial rating in excess of 30 percent for posttraumatic headaches with migraines.  

3.  Entitlement to an increased initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  

4.  Entitlement to an increased initial rating in excess of 10 percent for post-cervical diskectomy and fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to December 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of February and October 2007 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of the appeal, the rating of the Veteran's dysthymic disorder was increased to 50 percent, effective the initial date of service connection.  As the Veteran continues to express dissatisfaction with the rating, and it is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   The evaluations for the disabilities on appeal were all effective January 1, 2007, the day following the Veteran's separation from service.

The case was remanded by the Board in May 2012 for VA examinations.  This was accomplished and the case was returned to the Board for appellate consideration.  

The issue of referral for an extraschedular evaluation for residuals of lumbar spine arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's dysthymic disorder has been primarily manifested by depression, episodes of high levels of anxiety, short term memory loss, difficulty concentrating, insomnia, poor energy, low self-esteem, days of hopelessness, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances; productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Global Assessment of Functioning (GAF) scores ranged between 60 and 67.  

2.  Throughout the appeal, the Veteran's posttraumatic headaches with migraines have been manifested by characteristic prostrating attacks approximately once per month; without evidence that his headaches are of such frequency and severity as to be productive of severe economic inadaptability.  

3.  Throughout the appeal, the Veteran's lumbosacral arthritis has been manifested by pain; range of motion at worse of forward flexion to 70 degrees, backward extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, and bilateral rotation to 25 degrees; without complaints of muscle spasm or incapacitating episodes of intervertebral disc syndrome (IVDS) demonstrated in any 12 month period.  

4.  Throughout the appeal, the Veteran's cervical spine disability has been manifested by pain; range of motion at worse of forward flexion to 40 degrees, backward extension to 40 degrees, right lateral flexion to 35 degrees, left lateral flexion to 30 degrees, right rotation to 55 degrees; and left rotation to 50 degrees; without complaints of muscle spasm or incapacitating episodes due to IVDS demonstrated in any 12 month period.  



CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 50 percent for dysthymic disorder have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9433 (2015).  

2.  The criteria for an increased initial rating in excess of 30 percent for posttraumatic headaches with migraine have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2015).  

3.  The criteria for an increased initial schedular rating in excess of 10 percent for lumbar spine arthritis have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2015).  

4.  The criteria for an increased initial rating in excess of 10 percent for status post cervical diskectomy and fusion have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February and December 2007 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in August 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2015).  

Dysthymic Disorder

Service connection for a dysthymic disorder was granted by the RO in a February 2007 rating decision.  The current 50 percent rating was awarded under the provisions of Code 9433 from the effective date of the award in January 2007.  

An examination was conducted by VA in October 2006, prior to his discharge from active duty.  At that time, the Veteran described his present symptoms as "depression."  He stated that he did not go out or socialize anymore.  He said that he was anxious when he needed to appear at an official or non-official function.  He stated that he was "not the happiest person."  On mental status evaluation, the Veteran denied delusions, hallucinations, inappropriate behavior, suicidal or homicidal ideation.  He was oriented.  There were no obsessive or ritualistic behaviors noted.  Speech was crisp, relevant, and logical, and devoid of obscure speech patterns.  The Veteran endorsed depressed mood or anxiety.  He denied impaired impulse control or sleep impairment.  The diagnosis was dysthymic disorder, chronic, moderate.  The Veteran endorsed poor appetite or overeating, insomnia or hypersomnia, low energy or fatigue, low self-esteem, poor concentration, and feelings of hopelessness.  The Global Assessment of Functioning score was 67.  

An examination was conducted by VA in February 2008.  At that time, the Veteran complained that he had trouble concentrating and could not recall people's names and faces.  He was suspicious of authorities, did not like to "play the victim," and that this affected his mood.  He was employed full time, stating that he was sometimes unable to concentrate.  On examination, there was no impairment of thought processes or communication.  Delusions or hallucinations were denied.  Inappropriate behavior was not voiced.  Suicidal or homicidal thoughts were denied.  Personal hygiene was excellent.  He was oriented to place, time, circumstance, and person.  Memory loss was not discovered, but the Veteran stated that he had some short term memory loss.  Rate and flow of speech appeared normal, relevant, and logical.  Prosody, rate and volume were unremarkable.  Sensorium was sound.  In discussing panic attacks, the Veteran more closely described occasional high-level anxiety.  Depressed mood was endorsed.  The Veteran denied impaired impulse control.  He had minor problems with sleep impairment.  The diagnoses were dysthymic disorder, chronic, moderate and mood disorder due to general medical conditions.  He was assigned a GAF score of 65.  

An examination was conducted by VA in August 2013.  At that time, the diagnosis was depression/dysthymic disorder.  His GAF score was 60.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran described symptoms of depressed mood, insomnia, poor energy, low self-esteem, and days of hopelessness.  The symptoms were not present at all times, but occurred more days than not.  The symptoms were consistent with his history of dysthymia.  Symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran's mental symptoms interfered with employment, but did not preclude him from working.  

A non-compensable evaluation for a psychiatric disability is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  A 30 percent rating is warranted with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9433.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

Throughout the appeal, the Veteran's psychiatric disability has been primarily manifested by depression, episodes of high levels of anxiety, short term memory loss, and difficulty concentrating.  In addition, in 2013, the Veteran described symptoms of depressed mood, insomnia, poor energy, low self-esteem, and days of hopelessness as well as symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  At that time, the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His GAF scores have ranged between 60 and 67.  These symptoms are descriptive of the criteria meeting the requirements of no more than a 50 percent evaluation.  The RO has awarded the Veteran a 50 percent rating throughout the appeal.  He has not manifested symptoms causing deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  He has not demonstrated symptoms such as: suicidal ideations; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic attacks or depression affecting his ability to function independently, appropriately and effectively.  Nor has he exhibited impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships or other symptoms demonstrating deficiencies in most areas or total occupational and social impairment.  In short, the Veteran has not demonstrated any manifestations of his service-connected psychiatric disorder that would warrant a 70 percent or 100 percent rating.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9433, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's depressive disorder has manifested depression, episodes of high levels of anxiety, short term memory loss, difficulty concentrating, insomnia, poor energy, low self-esteem, days of hopelessness, chronic sleep impairment, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Also, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Headaches

Service connection for post traumatic headaches with migraine was granted by the RO in a February 2007 rating decision.  The current 30 percent rating was awarded under the provisions of Code 8100 from the effective date of the award in January 2007.  

An examination was conducted by VA in October 2006.  At that time, the Veteran related that he had had migraine headaches since his early teens.  He stated that they had decreased over the years to the point where they only occurred once or twice per year.  When they occurred, they lasted a day or two.  He used no medications.  In addition to head pain, he had an aura of flashing lights, blind spots, and sometimes slurred speech.  Neurologic examination was normal.  

In a January 2008 statement, the Veteran's private physician indicated that the Veteran had been receiving treatment since March 2007 for chronic daily headaches.  The Veteran now suffered transitional migraine headaches that occurred several days of the week despite extensive pharmacologic and other therapeutic treatments.  In a January 2008 VA examination report, it was noted that the Veteran had headaches that occurred from the occipital region primarily on the right.  These typically lasted one to three hours with photo and phono sensitivity, but no aura.  He was not able to function when the headaches were severe, which occurred about three times per week.  

An examination was conducted by VA in August 2013.  The diagnosis was migraine including migraine variants.  The Veteran stated that he had two types of migraines, common and classic.  The common migraines were without aura, but with sound and sight sensitivity.  These had increased in frequency and intensity that required him to take more medication.  These included Imitrex, Maxalt, Excedrin, and hydrocodone for neck pain that seemed to trigger his headaches.  He stated that the increase in frequency had halted his work patterns in information security.  He avoided talking on the phone due to the sound sensitivity.  He avoided any activity where he might be exposed to loud sounds, such as concerts.  He had classic migraine that began with aura and numbness and tingling of the fingers and hands.  These had diminished in frequency and were more manageable with over the counter Excedrin.  The Veteran experienced headache pain, nausea, sensitivity to light and sound as well as changes in vision.  He took medication and obtained some relief, but not complete.  He had characteristic prostrating attacks once per month.  He also had non-migraine attacks once per month.  He stated that he did not lose work days because of migraines, but was sometimes late for work.  The examiner opined that the Veteran's current level of disability due to migraine headaches showed that they were manageable with his current medication regimen.  He did have prostrating attacks once per month, but the headaches were not productive of severe economic inadaptability at the present time.  The Veteran's headaches were further evaluated by a VA psychiatrist at which time he stated that the Veteran had characteristic prostrating attacks more than once per month.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain.  At that time, the Veteran stated that the headaches reduced his efficiency at work, but that he reported to work every day despite them.  It was remarked that the Veteran experienced significant interference with work, social and family function due to his migraine conditions and experienced prostrating attacks every one to two weeks, but he did not leave work.  It was opined that the headaches were moderately impairing to at least the level that he was currently rated.  The examiner  stated that the headaches interfered with, but did not prevent the Veteran from working and did not render him unemployable.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The record shows that the Veteran has episodes of migraine headaches with characteristic prostrating attacks approximately once per month.  For a rating in excess of his current 30 percent rating, the Veteran would have to manifest headaches of such frequency and severity as to be productive of severe economic inadaptability.  The most recent VA examinations included a specific opinion that the Veteran's headaches were not productive of this level of severity.  As such, a rating in excess of the current 30 percent rating is not warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's migraine headache frequency, approximately once per month, directly corresponds to the schedular criteria for the 30 percent evaluation.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's migraine headaches, and no referral for an extraschedular rating is required.  

Lumbosacral Arthritis 

Service connection for degenerative arthritis of the lumbar spine with lumbar strain was granted by the RO in a February 2007 rating decision.  The current 10 percent rating was awarded under the provisions of Code 5242 from the effective date of the award in January 2007.  

An examination was conducted by VA prior to the Veteran's discharge from service in October 2006.  At that time, the Veteran complained of mild recurrent low back pain that occurred some part of almost every day.  The pain was in the right lower quadrant region with occasional radiation into the right thigh.  He could walk without limits, but did have pain in the back after walking extended distances.  He used no medications for his back symptoms.  On examination, spine curvature was normal.  There was no palpable spasm and no apparent tenderness.  He demonstrated 120 degrees of flexion, 30 degrees of extension, 30 degrees of lateral bending in each direction and 45 degrees of rotation in each direction.  Tendon reflexes were normal throughout.  Sensory responses in both legs were also normal throughout.  Straight leg testing was negative in both sitting and supine positions.  There was no observed weakness or neurologic abnormality.  X-ray studies showed no evidence of significant spondylosis or prior injury.  

On VA examination in January 2008, the Veteran reported low back pain every day, but not all day.  He had numbness into the right leg into the foot.  (Service connection has been established for bilateral lower extremity radiculopathy, the ratings of which are not currently on appeal.)  There was no weakness, bowel or bladder incontinence, or erectile dysfunction.  He did not need a brace, cane, or crutch.  He took the medication Lortab as needed with relief.  On physical examination, flexion was to 100 degrees with pain.  Right and left lateral bending was to 40 degrees and extension was to 40 degrees.  Rotation was to 9 degrees to the right and 80 degrees to the left.  Straight leg raising was negative.  Sensation, motor strength, and reflexes were normal.  The impression was lumbar strain.  

An examination was conducted by VA in August 2013.  At that time, forward flexion was to 80 degrees, with pain at 70 degrees; extension was to 25 degrees, with pain beginning at 25 degrees; lateral flexion was to 30 degrees, bilaterally, with no objective evidence of painful motion; and lateral rotation was to 25 degrees, bilaterally, with pain beginning at 25 degrees.  The Veteran was able to perform repetitive use testing without additional limitations of range of motion.  The Veteran did have functional loss of less movement than normal and pain on movement.  Muscle strength testing was normal.  There was no muscle atrophy.  The Veteran did have intervertebral disc syndrome (IVDS), but no incapacitating episodes over the past 12 months.  The Veteran did report having had epidural steroid injections to the lumbar spine in July 2013.  There was no ankylosis of the lumbar spine. In a January 2014 addendum, the examiner stated that the Veteran had decreased range of motion and pain and decreased movement on repetitive movement.  It was likely that pain could significantly limit functional ability during flare-ups or with repeated joint use over a period of time.  The range of motion might decrease by 5 to 10 more degrees based on the situation.  He could also experience weakness, fatigability, or incoordination that could further limit his range of motion by another 5 degrees during flare-ups.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran's lumbar spine disability is currently manifested by limitation of forward flexion to, at worse, 70 degrees, with no evidence of muscle spasm.  For a rating of 20 percent, limitation of forward flexion would have to be limited to 60 degrees or less, or muscle spasm would have to be demonstrated.  As noted, this is not the case.  A 20 percent rating could be assigned for IVDS, but the Veteran has not exhibited symptoms of IVDS of sufficient frequency or duration to warrant a 20 percent rating, that is, incapacitating episodes (as defined by regulation) having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for lumbar spine arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Regarding whether referral for extraschedular consideration is warranted, the Board will address this question in the remand portion of this decision.  


Cervical Spine 

Service connection for post cervical diskectomy and fusion, was granted by the RO in a February 2007 rating decision.  The current 10 percent rating was awarded under the provisions of Code 5241 from the effective date of the award in January 2007.  

An examination was conducted by VA in October 2006.  At that time, it was reported that he had been involved in a motor vehicle accident in 2003 after which an MRI study showed herniation of multiple cervical disks.  The Veteran underwent a discectomy and fusion of C5, C6, and C7.  Since the surgery, he continued to have neck pain as well as frequent headaches.  The pain occurred primarily with extremes of movement and often radiated to the tops of the shoulders and shoulder blades.  On examination, spine curvature was normal.  There was no palpable spasm in the neck or upper back.  Flexion was to 45 degrees, extension was to 40 degrees, lateral bending was to 40 degrees bilaterally, and rotation was to 80 degrees to the right and 75 degrees to the left.  He reported pain at each of these extremes, but there was no objective pain behaviour.  Strength in the upper extremities was normal and reflexes at the elbow were 1+ throughout.  There were no incapacitating episodes, no neurologic abnormalities and no objective evidence of pain.  There were no flare-ups or functional impairment noted.  His neck symptoms did not interfere with his activities of daily living.  The impression was post cervical discectomy and fusion with lingering neck pain.  

On January 2008 VA examination, the Veteran stated that he continued to have neck pain all day, every day.  He stated that the pain went into the left shoulder and left arm with tingling down the left arm.  There were no assistive devices.  He stated that he was unable to keep his head in a downward deflected position for any length of time.  On examination, there was a 5 cm horizontal anterior, well-healed surgical scar.  Right lateral bending was to 40 degrees, left lateral bending was to 30 degrees.  Extension was to 70 degrees.  Flexion was to 40 degrees.  Right and left lateral rotation was to 50 degrees in each direction.  Neurological examination was unremarkable.  Motor strength and sensation were normal and there was no atrophy in the upper extremities.  There was no functional impairment noted.  

An examination was conducted by VA in August 2013.  The Veteran's history of spinal fusion was again described.  The Veteran complained of tension in the left shoulder that he said was sore all the time, and tingling in the fingers when he held a steering wheel.  He received epidural steroid injections that improved his discomfort, but he still got fasciculations of the left upper arm and decreased strength of the left hand.  He used a cervical traction device at home to help decrease pain and increase flexibility.  On examination, the Veteran reported flare-ups prior to his receipt of the steroid injections.  Forward flexion was to 45 degrees, with no objective evidence of painful motion.  Extension was to 40 degrees, with objective evidence of painful motion at 40 degrees.  Right lateral flexion was to 40 degrees, with objective evidence of painful motion at 35 degrees.  Left lateral flexion was to 35 degrees, with objective evidence of painful motion at 30 degrees.  Right lateral rotation was to 60 degrees, with objective evidence of pain at 55 degrees.  Left lateral rotation was to 50 degrees with painful motion beginning at 50 degrees.  The Veteran was able to perform repetitive use testing without additional limitation of motion noted.  He did have functional loss in the form of less movement than normal and pain on movement.  There was no muscle spasm or guarding of the cervical spine.  Muscle strength testing was normal and no muscle atrophy was noted.  There was decreased sensation in the right inner or outer forearm, which is the C6/T1 distribution.  There was no radicular pain, but the Veteran did have IVDS of the cervical spine, but no incapacitating episodes over the past 12 months.  

In a January 2014 addendum, the examiner stated that the Veteran had had a cervical fusion and decreased range of motion and pain on extension, but not on flexion of the neck.  If the neck was extended repeatedly over a period of time, he could experience an additional loss of range of motion of 5 degrees and worsening of pain, perhaps some weakness and fatigability during flare-ups.  

The Veteran's cervical spine disability is currently manifested by limitation of forward flexion to, at worse, 40 degrees, with no evidence of muscle spasm.  For a rating of 20 percent, limitation of forward flexion would have to be limited to 30 degrees; or, the combined range of motion of the cervical spine would have to be not greater than 170 degrees.  Total range of motion of the cervical spine is shown to be, at worse, 250 degrees, taking total limitations at the points where objective pain is noted and the 5 degrees of further limitation opined by the VA examiner during a flare-up.  As with the lumbar spine disability, a 20 percent rating could be assigned for IVDS, but the Veteran has not exhibited symptoms of IVDS of sufficient frequency or duration to warrant a 20 percent rating, that is, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for cervical spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's cervical spine directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of spine motion, which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's cervical spine disability, and no referral for an extraschedular rating is required.  

TDIU Consideration

Finally, the record shows that the Veteran is currently employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased initial rating in excess of 50 percent for chronic dysthymic disorder is denied.  

An increased initial rating in excess of 30 percent for post traumatic headaches with migraines is denied.  

An increased initial schedular rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.  

An increased initial rating in excess of 10 percent for post-cervical diskectomy and fusion is denied.  


REMAND

Regarding the matter of an extraschedular rating for the lumbar spine disability, while the Board has ascertained that there exists no schedular basis for a rating in excess of 10 percent during the appeal period at issue, the Board finds that there remains a question of whether consideration for an extra-schedular evaluation is warranted.  As noted, the examiner in a January 2014 addendum, stated that the Veteran had decreased range of motion and pain and decreased movement on repetitive movement, which might decrease range of motion by 5 to 10 more degrees based on the situation, and that he could also experience weakness, fatigability, or incoordination that could further limit his range of motion by another 5 degrees during flare-ups.  This could provide a basis for an extraschedular award.  

Under 38 C.F.R. § 3.321(b)(1), the appropriate action to be taken in such instances is referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  No such action has been taken in regard to the Veteran's claim to date, however, and the Board finds that such consideration is warranted because of the nature of the findings in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's appeal must be referred to the Director, Compensation and Pension Service, for consideration of whether an extra-schedular rating is warranted for the service-connected lumbar spine disability.  The response from the Director, Compensation and Pension Service, must be included in the claims file.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


